Case 1:09-cv-00646-RCL Document 96 Filed 04/18/19 Page 1of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

CHAIM KAPLAN et al.,
Plaintiffs,

Vv. Case No. 09-00646 (RCL)

HEZBOLLAH et al.,

Defendants.

 

AMENDED ORDER AND JUDGMENT

For the reasons set forth in plaintiffs’ Unopposed Motion Pursuant to Federal Rule of
Civil Procedure 60(a) to Correct a Mathematical Error in Plaintiff Nechama Kumer’s Judgment
Against North Korea, plaintiff's motion is GRANTED. Plaintiff Nechama Kumer is entitled to a
distribution of $1,500,000 in compensatory damages for pain and suffering and $1,000,000 in
compensatory damages for loss of solatium. Thus, plaintiff Nechama Kumer is entitled to a
distribution of $2,500,000 of the total award entered against defendant the Democratic People’s
Republic of Korea.

It is SO ORDERED.

SIGNED this ‘Wday of April, 2019.

Royce C. Lamberth

United States District Judge
